Citation Nr: 9930735	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in May 1996, and a statement of the case was issued 
in November 1996.  The Board notes that VA Form 9 substantive 
appeals were received in January 1997 and March 1997.  While 
the appealed issue is not noted in either document, and while 
it is not clear from the record which document has been 
accepted by the RO, the August 1999 Certification of Appeal 
indicates the appealed issue has been certified to the Board, 
and thus, that one of these documents has been accepted as a 
substantive appeal.  The Board consequently finds a timely 
substantive appeal has been submitted.

The veteran's appeal also originally included the issue of 
entitlement to an increased rating for asthma.  During the 
course of the appeal, the RO increased the evaluation for the 
veteran's asthma to 60 percent disabling by rating decision 
in April 1999.  The veteran indicated that he was satisfied 
with that determination, and the asthma issue was withdrawn 
by the veteran in a May 1999 statement.  See 38 C.F.R. §§ 
20.202, 20.204(b) (1999).


FINDING OF FACT

The veteran's service connected bilateral pes planus is 
manifested by bilateral third degree loss of the transverse 
and longitudinal arches of both feet, with tenderness on 
palpation of the arch of the foot, but not a marked pronation 
(eversion and abduction of the foot, raising the lateral 
edge), extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation.



CONCLUSION OF LAW

The criteria for an increased rating for bilateral pes 
planus, currently rated as 30 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his bilateral pes planus disability 
is more severe than currently evaluated.  When a veteran is 
seeking an increased rating, such an assertion of an increase 
in severity is sufficient to render the increased rating 
claim well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Accordingly, the Board finds the veteran's 
increased rating claim to be well-grounded.  After reviewing 
the record, which includes VA and private outpatient reports 
and VA examination reports, the Board also finds that the 
duty to assist the veteran with this claim has been met and 
that no further development is required.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Although the history of a disability must be 
considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A 1994 VA treatment report indicates the veteran was casted 
for othotics.

A January 1995 VA X-ray report revealed that decreased 
calcaneal pitch was identified bilaterally, with resultant 
pes planus deformity.  A small calcification seen near the 
left second metatarsal head was again identified, which, 
according to the radiologist, might represent a small 
sesamoid bone within the flexor tendons.  The impression was 
bilateral pes planus.

A February 1995 VA treatment report indicated the veteran was 
using anti-embolism stockings (TEDS).

A November 1995 VA treatment report indicates the veteran 
reported the TEDS worked, but that the orthotics were painful 
to wear.  Mild edema was noted.

A December 1995 private treatment report indicated the 
veteran was seen in July 1995 with complaints of pain in the 
bottoms of his feet "sub 2nd" metatarsal head area.  Painful 
corns of the 2nd toe of both feet, secondary to hammertoe 
deformity, were found.  The veteran was encouraged to wear 
his functional orthotic devices to help alleviate the 
metatarsalgia.  The physician also discussed possible 
hammertoe surgery of the 2nd digit of both feet.

During a June 1996 VA examination the veteran reported that 
the "new" medication he received in 1995 was helping with 
the pain and swelling in his feet, but that at the end of his 
work shift his feet are swollen.  Upon physical examination 
bilateral third degree loss of the transverse and 
longitudinal arches of both feet was found, as was tenderness 
to pressure in the right popliteal area.  The veteran 
complained of right popliteal pain walking heel to toe.  No 
foot swelling, redness, or tenderness was found.  A June 1996 
VA X-ray report indicated that the feet were within normal 
limits bilaterally.  The diagnosis was bilateral third degree 
pes planus.

During a January 1999 VA examination the veteran reported 
increasing pain during the day while working, with swelling.  
Upon physical examination marked pes planus bilaterally was 
found.  The examiner indicated the veteran was very tender on 
palpation of the arch of the foot as well as the 
metatarsophalangeal joints.  The ankle had full range of 
motion without any pain or discomfort present on palpation.  
All of the joints of his feet also had full range of motion.  
The diagnosis was bilateral pes planus that was quite 
significant and quite painful, especially after long periods 
of standing.

Disabilities of the foot are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5276-5284.  Pes 
planus is defined as flat feet.  See Buckley v. West, 12 Vet. 
App. 76, 79 (1998).  Acquired flatfoot is rated in accordance 
with DC 5276.  For a 50 percent evaluation under this code 
there must be a pronounced bilateral disorder, with marked 
pronation (eversion and abduction of the foot, raising the 
lateral edge), extreme tenderness of the plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  A pronounced unilateral 
disorder, with the same pathology, would result in a 30 
percent evaluation.  A severe bilateral disorder, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), with pain on manipulation and use accentuated, and 
with indication of swelling on use, and characteristic 
callosities, would result in a 30 percent evaluation.

The RO has granted a 30 percent rating under DC 5276.  
Initially, the Board notes that service connection has not 
been granted for the veteran's bilateral hammertoe 
disability, and, consequently, that any symptoms of this 
disability separate and apart from the symptoms of his 
bilateral pes planus disability may not be considered in 
rating the veteran's service-connected bilateral pes planus 
disability.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14.  In determining a rating for a 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be legal 
error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The record clearly shows that the veteran's pes planus is 
severe in degree with pain on manipulation and use.  However, 
while not doubting that this condition is significant as 
described in medical records, the Board is unable to find 
that such pain and tenderness is extreme in degree.  
Moreover, there is no persuasive evidence of marked pronation 
(eversion and abduction of the foot, raising the lateral 
edge), marked inward displacement and severe spasm of the 
tendo achillis on manipulation.  While the veteran's pes 
planus is certainly severe, his current symptoms appear to be 
contemplated by the current 30 percent rating under DC 5476.

Accordingly, the Board finds that the preponderance of the 
evidence is against a 50 percent evaluation for bilateral pes 
planus.  Moreover, the Board does not find that the present 
case involves such unusual circumstances so as to render 
impractical the application of the schedular rating criteria.  
38 C.F.R. § 3.321.

In reaching this decision the Board also considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

